DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support for the negative limitation that “the ink jet printing penetrant does not include a dye.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Namba et al. (US 2011/0310166).
Regarding claims 1, 4 and 10-11
Namba teaches an inkjet treatment liquid including at least one water soluble organic solvent and water (abstract).
Namba teaches that the treatment liquid may include a first water soluble organic solvent and optionally a second or further water soluble solvent (paragraph 0061).
Namba teaches that as the first organic solvent 1,2,3-butanetriol and 1,3-butanediol are exemplary (paragraph 0061).
It would have been prima facie obvious to use both 1,2,3-butanetriol and 1,3-butanediol because combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used for the same purpose has been held to be a prima facie case of obviousness, see In re Kerkhoven, 205 U.S.P.Q. 1069.

As no other organic solvents are used, the two glycol solvents will be 100 % by mass of the total organic solvent contained.
Namba teaches that the amount of water soluble organic solvent is preferably from 20 to 45 % by mass (paragraph 0123). As the range of the solvents in the reference and the instant invention overlap, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claims 2 and 5
These limitations do not further narrow or define the composition of the penetrant or treatment liquid.
Regarding claim 7
Namba teaches an inkjet ink which may be used with the treatment liquid (paragraph 0097).
Namba teaches that the inks may comprise any suitable pigment including inorganic and organic pigments (paragraph 0100).
Regarding claim 8
Namba teaches that the pigments may be used alone or in combination (paragraph 0100), making it obvious to use two or more dyes or pigments.

Although, Namba does not explicitly teach the recording medium is cloth, Namba does teach the use of a recording medium (paragraph 0015). However, as cloth is one of the conventional recording mediums for inkjet printing, printing the ink set of Namba onto a cloth recording medium would have been prima facie obvious.
Response to Arguments
	Applicants argue against the prior art rejections over Shimazu in view of Momose, in view of Deardruff. 
	Applicant’s amendment to the claims overcomes the rejection and it has been withdrawn. However, a new prior art rejection has been made rendering the arguments here moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734